DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Specification
The disclosure is objected to because of the following informalities: 
On page 1, in the listing of cross-reference applications, the status of Application Serial No. 15/453,114 should be amended to reflect the application has issued as U.S. Patent No. 10,336,045.
Each instance of “9,9'-bis(4-amino)fluorine” should be amended to “9,9'-bis(4-amino)fluorene” (i.e., “fluorene” not “fluorine”).
Appropriate correction is required.


Claim Objections
Claims 1, 10, and 13 are objected to because of the following informalities: in each claim, instances of “9,9'-bis(4-amino)fluorine” should be amended to “9,9'-bis(4-amino)fluorene”. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,631,054. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a base film comprising the same components.
Regarding claim 1:
Claim 1 of US ‘054 discloses a base film comprising A) a polyimide, B) a low conductivity carbon black, and C) a particulate polyimide matting agent in the same weight amounts as presently claimed. The polyimide is formed from pyromellitic dianhydride and 4,4’-oxydianiline. The polyimide matting agent has the same particle size as presently claimed.
Regarding claims 2-3:
Claims 2-3 of US ‘054 disclose the same subject matter as presently claimed.
Regarding claim 4:
Claim 4 of US ‘054 discloses the same subject matter as presently claimed.
Regarding claims 5-6:
Claims 5-6 of US ‘054 disclose the same subject matter as presently claimed.
Regarding claim 7:
Claim 7 of US ‘054 discloses the same subject matter as presently claimed.
Regarding claim 10:
Claim 8 of US ‘054 discloses a base film comprising A) a polyimide, B) a low conductivity carbon black, and C) a particulate polyimide matting agent in the same weight amounts as presently claimed. The polyimide is formed from pyromellitic dianhydride and 4,4’-oxydianiline. The polyimide matting agent has the same particle size as presently claimed. The base film has a gloss as presently claimed.
Regarding claim 13:
Claim 9 of US ‘054 discloses a base film comprising A) a polyimide, B) a low conductivity carbon black, and C) a particulate polyimide matting agent in the same weight amounts as presently claimed. The polyimide is formed from pyromellitic dianhydride and 4,4’-oxydianiline. The polyimide matting agent has the same particle size and refractive index as presently claimed. The base film has a gloss as presently claimed.
Regarding claims 8-9, 11-12, and 14-15:
The claims of US ‘054 are silent with regard to the thickness of the base film.
Applicant's attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to column 7, line 66 through column 8, line 8 of US ‘054 that discloses varying the thickness of the film across the range of 8-127 μm or 10-40 μm to provide the desired level of optical density. Therefore, it would have been obvious to use a thickness in the claimed ranges in US ‘054.


Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,336,045. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a base film comprising the same components.
Regarding claim 1:
Claim 1 of US ‘045 discloses a base film comprising A) a polyimide, B) a low conductivity carbon black, and C) a particulate polyimide matting agent in the same weight amounts as presently claimed. The polyimide is formed from pyromellitic dianhydride and 20-80 mol% of 4,4’-oxydianiline and 80-20 mol% of p-phenylenediamine (1,4-diaminobenzene). The polyimide matting agent has the same particle size as presently claimed. 
Regarding claims 2-3:
Claims 3-4 of US ‘045 disclose the same subject matter as presently claimed.
Regarding claim 4:
Claim 5 of US ‘045 discloses the same subject matter as presently claimed.
Regarding claims 5-6:
Claims 6-7 of US ‘045 disclose the same subject matter as presently claimed.
Regarding claim 7:
Claim 8 of US ‘045 discloses the same subject matter as presently claimed.
Regarding claims 8-9:
Claims 9-10 of US ‘045 disclose the same subject matter as presently claimed.
Regarding claim 10:
Claim 11 of US ‘045 discloses a base film comprising A) a polyimide, B) a low conductivity carbon black, and C) a particulate polyimide matting agent in the same weight amounts as presently claimed. The polyimide is formed from pyromellitic dianhydride and 20-80 mol% of 4,4’-oxydianiline and 80-20 mol% of p-phenylenediamine (1,4-diaminobenzene). The polyimide matting agent has the same particle size and refractive index as presently claimed. The base film has a gloss as presently claimed.
Regarding claims 11-12:
Claims 13-14 of US ‘045 disclose the same subject matter as presently claimed.
Regarding claim 13:
Claim 15 of US ‘045 discloses a base film comprising A) a polyimide, B) a low conductivity carbon black, and C) a particulate polyimide matting agent in the same weight amounts as presently claimed. The polyimide is formed from pyromellitic dianhydride and 20-80 mol% of 4,4’-oxydianiline and 80-20 mol% of p-phenylenediamine (1,4-diaminobenzene). The polyimide matting agent has the same particle size and refractive index as presently claimed. The base film has a gloss as presently claimed.
Regarding claims 14-15:
Claims 17-18 of US ‘045 disclose the same subject matter as presently claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787